Title: From Thomas Jefferson to J. Phillipe Reibelt, 14 February 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Feb. 14. 05.
                  
                  Your letter of yesterday is recieved, as also the maps of Rome, & that of the 4. quarters of the earth which I had desired. Cellarius I have already, & shall therefore return. Lamarck shall be examined.
                  If you have any more copies of Catineau’s Dictionnaire de poche, I shall be glad of 2. more for particular friends.
                  I observe in mr Fleischer’s Annuaire de la librairie pa. 477. les Fables de la Fontaine 2. v. in-18. and Contes de Lafontaine 2. v. in-18. if you have these in this format, I shall be glad to recieve them. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               